
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1702
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Langevin
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that adding art and design into Federal programs that target
		  the Science, Technology, Engineering, and Mathematics (STEM) fields encourages
		  innovation and economic growth in the United States.
	
	
		Whereas the innovative practices of art and design play an
			 essential role in improving Science, Technology, Engineering, and Mathematics
			 (STEM) education and advancing STEM research;
		Whereas art and design provide real solutions for our
			 everyday lives, distinguish United States products in a global marketplace, and
			 create opportunity for economic growth;
		Whereas artists and designers can effectively communicate
			 complex data and scientific information to multiple stakeholders and broad
			 audiences;
		Whereas the tools and methods of design offer new models
			 for creative problem-solving and interdisciplinary partnerships in a changing
			 world;
		Whereas artists and designers are playing an integral role
			 in the development of modern technology; and
		Whereas artists and designers are playing a key role in
			 manufacturing: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of art and design
			 in the Science, Technology, Engineering, and Mathematics (STEM) fields;
			(2)encourages the
			 inclusion of art and design in the STEM fields during reauthorization of the
			 Elementary and Secondary Education Act and the America Competes Act;
			(3)encourages
			 institutions of higher education to incorporate the role of art and design into
			 their STEM curricula; and
			(4)encourages the
			 Secretary of Commerce, the Secretary of the Department of Education, the
			 Chairman of the National Endowment for the Arts, and the Director of the
			 National Science Foundation to develop a STEM to STEAM Council representative
			 of artists, designers, education and business leaders, and Federal agencies in
			 order to facilitate a comprehensive approach to incorporate art and design into
			 the Federal STEM programs.
			
